Case 2:18-cv-12377-DPH-RSW ECF No. 55 filed 09/09/20          PageID.473    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CAMERON McCADDEN, a minor, by
his next friend, CHRYSTAL McCADDEN,

      Plaintiff,                                     Case No: 18-12377
                                                     Honorable Denise Page Hood
v.

CITY OF FLINT, et al.

     Defendants.
_________________________________/

                      ORDER GRANTING MOTION TO
                    APPROVE SETTLEMENT [ECF No. 48]

      On July 31, 2018, Plaintiff Cameron McCadden, a minor by his next friend,

Chrystal McCadden, filed this action for alleged violations of Plaintiff’s civil rights

and his rights under the Americans with Disabilities Act (“ADA”). On June 12, 2020,

Plaintiff filed a Motion to Approve Settlement, ECF No. 48, and submitted a

settlement disposition document that identified how the settlement proceeds would be

distributed. The Motion to Approve Settlement was unopposed, and the Court held

a hearing on the Motion to Approve Settlement on August 12, 2020.

      Pursuant to the Court’s questioning at the hearing, the City of Flint submitted

a resolution approving the settlement, ECF No. 52, and Plaintiff filed an updated and

more thorough settlement disposition document that broke down and finalized the

                                          1
Case 2:18-cv-12377-DPH-RSW ECF No. 55 filed 09/09/20       PageID.474    Page 2 of 2




attorney fees to be deducted from the settlement amount. ECF No. 53.

      The Court, having: (a) reviewed and considered the Motion to Approve

Settlement; (b) heard the arguments of the parties and testimony of Plaintiff; and ©

reviewed and considered the parties’ post-hearing submissions, grants the Motion to

Approve Settlement. Accordingly,

      IT IS ORDERED that Plaintiff’s Motion to Approve Settlement is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff is entitled to and is awarded

$29,747.63, as set forth in the Settlement Agreement docketed as ECF No. 53.

      IT IS FURTHER ORDERED that the parties shall submit promptly a stipulated

order of dismissal.

      IT IS ORDERED.

                                             s/Denise Page Hood
                                             DENISE PAGE HOOD
Dated: September 9, 2020                     UNITED STATES DISTRICT JUDGE




                                         2
